Citation Nr: 1025768	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lower back pain.

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from November 1995 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
in pertinent part denied the claims for service connection for 
hypertension, lower back pain, and a left knee condition.   

Also, it is noted that the Veteran initially perfected an appeal 
with respect to entitlement to an initial compensable rating for 
rhinorrhea.  In a subsequent statement of accredited 
representative (VA Form 646), the Veteran's representative 
expressly withdrew this appeal; thus, there being no remaining 
issue of law or fact with respect to this claim, it is not before 
the Board at this time.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he developed hypertension, a left knee 
disability and a low back condition while in military service.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A (West Supp. 2009).

With regards to the Veteran's claim for service connection for 
hypertension, the Board notes that for VA purposes, hypertension 
means that the diastolic pressure is predominantly 90 or greater, 
and isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).

The service treatment records documented elevated blood pressure 
readings to include 143/84, in September 1996; 141/80, and 
150/86, in November 1996; 136/78, and 164/98, in February 1997; 
157/94, and 153/88, in March 1999; 144/96, in January 2000; 
154/88, in September 2000; and 141/89 in April 2000.  There was 
no diagnosis of hypertension rendered in service.  

Post-service medical records starting in 2006 document elevated 
blood pressure readings, along with a diagnosis of and treatment 
for hypertension.  At a VA examination in February 2006, the 
Veteran reported having elevated blood pressure during service, 
which required monitoring.  He denied taking blood pressure 
medication in service.  On physical examination his blood 
pressure was 152/102, 154/90, and 161/101.  The examiner 
diagnosed poorly controlled hypertension, but provided no opinion 
as to the etiology of the Veteran's hypertension.

With regards to the claims for service connection for a left knee 
condition and a back disability, service treatment records show 
that the Veteran was treated for left leg pain in July 1999, and 
was assessed with left tibia tendonitis.  Service treatment 
records also document treatment for mechanical back pain, muscle 
spasms, and a muscle strain requiring a back brace, on several 
occasions, including September 1996, February 1997, August 1998, 
and September 1998.  However, no additional back complaints were 
documented during the Veteran's nearly 6 years of service after 
September 1998.

Nevertheless, while the Veteran reported lower back and knee pain 
since service at a VA examination in February 2006, x-rays of the 
knee and back showed no abnormalities.  The Veteran was diagnosed 
with chronic lumbar strain, and bilateral patellofemoral pain 
syndrome, left greater than the right; and subsequent treatment 
records do show complaints of left knee pain and crepitance.  

The Board recognizes that the Veteran has already been afforded a 
VA examination in February 2006, however, while the examiner 
diagnosed poorly controlled hypertension, patellofemoral pain 
syndrome, and chronic lumbar strain, the examiner did not comment 
on the etiology of the diagnosed conditions.  Accordingly, it 
remains unclear to the Board whether hypertension, a lower back 
disability and/or a left knee disability, began during or were 
otherwise caused by the Veteran's military service.  Furthermore, 
while the Veteran is not a medical expert, he is competent to 
report easily observable symptomatology such as pain and 
dizziness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); see also 
38 C.F.R. § 3.159(a)(2).  Therefore, the Board finds that a 
remand for additional VA examinations and opinions is necessary 
in order to fully and fairly address the merits of the Veteran's 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the etiology of his 
hypertension.  The examiner should review the 
claims file and should provide a complete 
rationale for any opinion rendered.  The 
examiner should provide an opinion as to 
whether it is as likely as not (50 percent 
probability or greater) that the Veteran's 
diagnosed hypertension either began during or 
was otherwise caused by his military service.  
The examiner should also comment upon the 
blood pressure readings shown in service.  In 
addition to the service medical records, the 
examiner should consider the Veteran's 
statements regarding continuous symptoms of 
high blood pressure beginning in service.  

2.  Schedule an orthopedic VA examination for 
the purpose of ascertaining whether the 
Veteran has current lower back and/or left 
knee disability(s), and if so whether any 
diagnosed condition is etiologically related 
to the Veteran's military service.  The 
claims folder should be sent to the examiner 
for review and a complete rationale should be 
provided for any opinion expressed.  

The examiner should specifically opine as to:

a)  Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current complaints of low back 
pain are etiologically related to active 
duty.  The examiner is asked to comment on 
the clinical significance, if any, of the 
service treatment records that show 
treatment for the back in September 1996, 
February 1997, August 1998, and September 
1998, as well as the VA examiner's 
findings in February 2006.  The rationale 
for all opinions expressed should be 
provided. 

b)  Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current complaints of left knee 
pain are etiologically related to active 
duty.  The examiner is asked to comment on 
the clinical significance, if any, of the 
service treatment records that noted left 
tibia tendonitis in July 1999, and the VA 
examiner's findings in February 2006, to 
include a diagnosis of bilateral 
patellofemoral pain syndrome, left greater 
than the right.  

The examiner must consider lay statements 
regarding in-service and post-service 
symptomatology.  

3.  Then, readjudicate the claims.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board orthopedic


n the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


